Citation Nr: 1822469	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-16 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to a rating in excess of 30 percent for scars associated with pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to July 2011.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was most recently before the Board in November 2015 when it remanded the claims for further development.  The RO has completed the requested development and returned the case to the Board for appellate review.  

As a result of the previous Board requests, the RO has issued another rating decision in December 2017 granting the Veteran a rating under Diagnostic Code 7800 for scars associated with pseudofolliculitis barbae.  This claim was initially before the Board as a claim for a higher rating for service-connected pseudofolliculitis barbae.  As will be explained in detail in the decision below, the applicable rating criteria for the service-connected pseudofolliculitis barbae is to be evaluated on the basis of the predominant disability, either as dermatitis or as disfigurement of the head, face, or neck, or scars.  The Veteran's scarring is the predominant disability of the service-connected skin disability.  Therefore, the issue has been recharacterized accordingly.  


FINDING OF FACT

Scars or other disfigurement of the head, face, or neck, have not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes, eyelids, ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for painful scars of the head, face, and neck, associated with pseudofolliculitis barbae, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes 7800, 7806 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

For the issue decided herein, the Board finds there has been substantial compliance with its November 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

II.  Increased Rating 

The Veteran contends that he is entitled to a higher rating for pseudofolliculitis barbae, currently rated at 10 percent with an effective date of July 21, 2011, the date after he was released from active duty.  

In a December 2017 rating decision, the RO granted the Veteran service connection for facial scars related to pseudofolliculitis barbae at 30 percent, also from July 21, 2011.  The facial scars are rated under Diagnostic Code 7800.  38 C.F.R. § 4.118.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The pseudofolliculitis barbae is rated under Diagnostic Code 7899-7806.  38 C.F.R. § 4.118.  The hyphenated diagnostic code indicates that the condition is related to the skin under 7899 and is rated by analogy under DC 7806, dermatitis.  This diagnostic code provides that the disability should be evaluated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Diagnostic Code 7806 provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period, a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or immunosuppressive drugs are required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is assigned.  

The Veteran's facial scars are rated under Diagnostic Code 7800.  38 C.F.R. § 4.118.  As will be explained below, the evidence reflects that the Veteran's predominant disabilities for pseudofolliculitis barbae are scarring.  Therefore, the Veteran is not entitled to any separate compensable ratings for the conditions under Diagnostic Code 7806.  Thus, the Board will not further discuss entitlement to higher ratings under those specific diagnostic criteria, but will instead focus on whether the Veteran is entitled to higher ratings based on his scarring.  38 C.F.R. § 4.118, DC 7800, 7806.  

The applicable disability ratings for evaluating scars are as follows.  Under Diagnostic Code 7800, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.  

For purposes of evaluation of under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are: a scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  

Diagnostic Code 7800 includes the following notes: VA is to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under Diagnostic Code 7800.  Id.  at Note 4.  Finally, the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics that are required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.  at Note 5.  

Diagnostic Codes 7801 and 7802 pertain to burn scars or scars not of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7801, 7802.  The record does not reflect that any of the Veterans scarring related to the pseudofolliculitis barbae is other than on his head, face, or neck; therefore, these Diagnostic Codes will not be further discussed.  

The current version of the Schedule does not include Diagnostic Code 7803.  

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  at Note 1.  If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  at Note 2.  Additionally, scars that are evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  Id.  at Note 3.  

Diagnostic Code 7805 provides that other scars should be evaluated based on limitation of function or disabling effects of the affected part.  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be described below, the Board finds that the record does not reflect any distinct period of time during the appeal period when the criteria for the next higher ratings were met for any of the ratings on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  

At an April 2012 VA examination, the examiner noted that the Veteran's pseudofolliculitis barbae affected less than 5 percent of both exposed and total body area.  There was pitting and small pustules noted on the Veteran's cheeks.  The examiner responded in the negative to the question of whether there was disfigurement of the head, face, or neck.  

The Veteran was afforded another VA examination in February 2017.  The examiner noted that the Veteran's pseudofolliculitis barbae affected less than 5 percent of the exposed area.  A separate VA examination was performed for the Veteran's scarring secondary to pseudofolliculitis barbae.  The examiner noted that the Veteran no longer suffers from pseudofolliculitis barbae because he does not have to shave to the skin, but he now has residual scarring.  The scars were not painful, unstable, or due to burns.  The examiner noted two scars on the Veteran's face, one on each cheek.  The first scar was 7x5 centimeters with no discoloration or loss of underlying tissue.  The second scar was 8x5 centimeters with no discoloration or loss of underlying tissue.  There was no gross distortion or asymmetry of facial features or visible palpable tissue loss.  The scars did not cause limitation of function.  

The Veteran's service-connected scarring is directly attributed to the underlying skin disabilities of pseudofolliculitis barbae.  Per the rating criteria for the Veteran's pseudofolliculitis barbae, Diagnostic Code 7806, the disability shall be rated depending upon the predominant disability, dermatitis (Diagnostic Code 7806) or disfigurement or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805).  As shown by the evidence described above, the predominant disability for pseudofolliculitis barbae is the associated scarring.  Therefore, pursuant to the Schedule, the Veteran's service-connected pseudofolliculitis barbae will be evaluated under the appropriate scar criteria, rather than based on dermatitis under Diagnostic Code 7806.  The Board also notes that the most recent VA examination shows that the Veteran no longer suffers from pseudofolliculitis barbae.  

The Veteran is currently rated at 30 percent under Diagnostic Code 7800 for the scarring associated with pseudofolliculitis barbae.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  The Veteran's medical records document that he has two scars on his face with no visible or palpable tissue loss, no gross distortion or asymmetry of two features or paired sets of features, and fewer than four characteristics of disfigurement.  Thus, the Veteran's scarring does not meet the criteria for a higher rating beyond 30 percent.  

Additionally, there is no evidence the scarring from pseudofolliculitis barbae causes any disabling effects not considered by the ratings provided under 7800 to 7804; therefore, the condition is not entitled to any further separate ratings pursuant to Diagnostic Code 7805.  


ORDER

Entitlement to a rating in excess of 30 percent for scars associated with pseudofolliculitis barbae is denied.  




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


